Title: Proposed Preamble to a Congressional Resolution on Privateering, [before 23 March 1776]
From: Franklin, Benjamin
To: 


On March 23, 1776, in response to petitions from merchants, Congress passed a set of resolutions to authorize privateering. The move was an answer to the Prohibitory Act of the previous December, which declared the colonies in rebellion and provided for confiscation of their shipping. That act was prominent among the grievances in the preamble that was actually adopted, as it is in this one. During the debate on the resolutions Franklin gave his opinion that they ought to be preceded by a declaration of war, and the tone of this draft is certainly bellicose. William Temple Franklin referred to the preamble as “not passed,” which may imply that it was offered and turned down. Or Franklin may have withheld it because he concluded that the language was stronger than the Congressional market would bear.
 
[Before March 23, 1776]
Whereas the british Nation, through great Corruption of Manners, and extream Dissipation and Profusion both private and publick, have found all honest Resources insufficient to supply their excessive Luxury and Prodigality, and thereby have been driven to the practice of every Injustice which Avarice could dictate or rapacity execute, and wheras, not satisfied with the immence plunder of the East, obtained by sacrificing Millions of the human Species, they have lately turned their Eyes to the West, and grudging us the peaceable enjoyment of the Fruits of our hard Labour and virtuous Industry, have for Years past been endeavouring to extort the same from us under Colour of Laws regulating trade; and have thereby actually succeeded in draining us of large sums to our great Loss and detriment, and wheras impatient to seize the whole they have at length proceeded to open Robbery, declaring by a solemn Act of Parliament that all our Estates are theirs and all our Property found upon the Sea divisible among such of their armed plunderers as shall take the same; and have even dared in the same Act to declare that all the Spoilings, Thefts, burnings of Houses and Towns, and murders of innocent People perpetrated by their wicked and inhuman Corsairs on our Coasts, previous to any War declared against us were just Actions, and shall be so deemed, contrary to several of the Commandments of God, which by this Act they presume to repeal, and to all the Principles of Right and all the Ideas of Justice entertained heretofore by every other Nation Savage as well as Civilized thereby manifesting themselves to be hostes humani generis: And whereas it is not possible for the People of America to subsist under such continual Ravages without making some Reprisals: therefore Resolved
 
Notation: Introduction as proposed to a Congress Resolution